F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JAN 12 2004
                                  TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 CYNTHIA ROMO,

                Plaintiff-Appellant,                    No. 03-1456
          v.                                           (D. Colorado)
 DEPARTMENT OF CORRECTIONS                          (D.C. No. 03-Z-956)
 (Women’s Facility); HILLARY
 VICTOROFF, P.A.; BRENDA
 NOBLE; and DANIEL DEPRIEST,

               Respondents-Appellees.


                            ORDER AND JUDGMENT *


Before EBEL, HENRY, and HARTZ, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously to decide this case on the briefs without oral argument. See Fed. R.

App. P. 34(a)(2)(c). The case is therefore ordered submitted without oral

argument.




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Proceeding pro se, Cynthia Romo appeals from an order of the district court

dismissing without prejudice her amended civil rights complaint for money

damages filed pursuant to 42 U.S.C. § 1983. Ms. Romo alleges that she has

received inadequate medical care and that she was denied participation in the

institutional grievance procedure. Ms. Romo also seeks to proceed in forma

pauperis on appeal.

      We construe Ms. Romo’s filings in this court liberally, as we are required

to do under the standards of Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per

curiam). The magistrate judge and the district court also construed the pleadings

in that court liberally. The magistrate judge ordered Ms. Romo to file, within

thirty days, an amended complaint that would comply with the pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure if she wished to

pursue her claims. The magistrate judge also informed Ms. Romo that she could

not sue the DOC or its entities for money damages because the State of Colorado

and its entities are protected by Eleventh Amendment immunity.

      Ms. Romo filed an amended complaint within that time frame, but the

district court determined that she failed to cure the deficiencies. She still failed

“to delineate, clearly and succinctly, the exact reason or reasons she is suing each

Defendant.” Rec. doc. 11, at 3 (Dist. Ct. Order, filed Oct. 2, 2003). She also




                                          -2-
persisted in attempting to sue the DOC. The district court therefore dismissed the

complaints and the action in the district court without prejudice.

      We review the dismissal without prejudice of a complaint for failure to

comply with Rule 8(a) for abuse of discretion. See Kuehl v. FDIC, 8 F.3d 905,

908 (1st Cir. 1993). Abuse of discretion is defined as “an arbitrary, capricious,

whimsical, or manifestly unreasonable judgment.” Coletti v. Cudd Pressure

Control, 165 F.3d 767, 777 (10th Cir. 1999) (internal quotation marks omitted).

We hold that the district court did not abuse its discretion. Ms. Romo clearly has

not met the requirements of Fed. R. Civ. P. 8(a). We therefore AFFIRM the order

of the district court for substantially the reasons given by the magistrate judge and

the district court, and we DENY Ms. Romo’s motion to proceed in forma

pauperis. Thus, Ms. Romo is responsible for the immediate payment of the

unpaid balance of the appellate filing fee.



                                               Entered for the Court,

                                               Robert H. Henry
                                               Circuit Judge




                                         -3-